Citation Nr: 0311675	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  00-01 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left ankle/foot 
disability.

2.  Entitlement to an increased (compensable) evaluation for 
plantar fasciitis of the 1st metacarpophalangeal joint of the 
right foot.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service in June 1979 to June 1994.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2001, the Board remanded the case for specific 
development on the issues shown on the first page of this 
decision.


REMAND

When the Board remanded the case in February 2001, it was for 
the primary purpose of a new VA examination to determine the 
extent of the service-connected right foot disability and to 
determine whether it played a part in the development of the 
veteran's left foot problems.  

Additional clinical information is now in the file.  

A report of the VA examination in January 2002 is in some 
ways quite helpful, but in other ways, it is confusing and 
does not serve to assist in the resolution of the two pending 
appellate issues.  For instance, the examiner reports that 
the veteran had developed plantar fasciitis in service 
involving his right foot which had developed pain in the 1st 
metatarsal bone head which had progressed over the years 
notwithstanding the use of orthotics.  It was noted that the 
veteran had developed left lateral malleolus pain which the 
veteran attributed to sprains in both ankles in service.  And 
finally, the examiner describes orthopedic disability in both 
feet as producing a significant loss of function, but does 
not delineate those symptoms which are due to the service-
connected problems on the right and those which are not and 
alternatively, any relationship between various problems 
involving the right foot/ankle.  And the overlying, important 
related questions of impact pursuant to Allen v. Brown  (7 
Vet. App. 439 (1995)) are not at all addressed.  

To restate the pertinent regulations, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition under 38 C.F.R. § 3.310.  Moreover, when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability that existed prior to the aggravation.  Allen 
v. Brown, op. cit.  

A reading of both VA examination findings and the veteran's 
correspondence would tend to reflect that the veteran is also 
seeking service connection for whatever other right 
foot/ankle problems he may have (i.e., arthritis), other than 
fasciitis, if in fact they are linked to the service-
connected problems.  This has not been addressed directly in 
prior rating actions by the RO. 

Also of collateral concern is the issue raised by the veteran 
with regard to the appropriate rating of his service-
connected glaucoma (and concomitantly, issues of temporary 
periods of total rating during hospitalizations for that 
disability).  

In October 1998, the Board increased the rating then assigned 
for the veteran's service-connected chronic open angle, 
status post laser trabeculoplasty glaucoma, with field of 
vision loss, from 30 to 50 percent.  

Since then the veteran has had considerable care for his eye 
problems and has undergone surgery as well.  

However, during the processing of the current appellate 
claim, the RO proposed and then reduced the rating from 50 to 
30 percent.  On several occasions during that process, the 
veteran clearly endeavored to voice his disagreement 
therewith.  Letters were sent to the veteran by the RO to the 
effect that his disagreement(s) had been untimely; and 
further, when the appropriate time came, he would be told how 
to file an appeal.  However, the file shows that the veteran 
is understandably confused as to the status of that claim.  
The Board finds that this needs to be timely addressed.  Only 
in a letter in April 2003 was the veteran informed of certain 
appellate rights.

In any event, no comprehensive, descriptive statement of the 
case (SOC) regarding the glaucoma issue was issued following 
the notice of disagreement.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999)(holding that, where a notice of 
disagreement is filed with a decision and no statement of the 
case has been issued, the Board must remand, not refer, that 
issue to the RO for issuance of a SOC).

The Board notes that also in the course of the current 
appeal, the veteran has raised other issues which have not 
been fully developed including entitlement to service 
connection for allergies (claimed as allergens), and 
hypertension secondary to glaucoma or glaucoma medication.  

The case is remanded for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The case should be given to an 
orthopedic specialist physician who has 
not previously evaluated the veteran to 
respond in writing, with annotated 
references to the pertinent evidence in 
support thereof, to the following: (a) 
what is the current clinical status and 
functional impediments as a result of the 
veteran's plantar fasciitis of the 1st 
metacarpophalangeal joint of the right 
foot, and by what is that determinable; 
(b) what is the relationship between the 
veteran's service-connected plantar 
fasciitis of the 1st metacarpophalangeal 
joint of the right foot and his current 
other problems with the right foot and 
ankle; (c) what is the relationship 
between the veteran's service-connected 
plantar fasciitis of the 1st 
metacarpophalangeal joint of the right 
foot and his current other problems with 
the left foot and ankle; (d) has there 
been any interrelationship between or 
impacting upon right and left foot and/or 
ankle problems under any theory or 
premise (i.e., direct, secondary via 38 
C.F.R. § 3.310 and./or pursuant to Allen 
v. Brown, or otherwise; (e) if any or all 
of the current symptomatology of service-
connected and nonservice-connected right 
foot/ankle ankle disability cannot be 
distinguished from one another by any 
reasonable means, the examiner should 
note this as well.

3.  The RO should then readjudicate the 
claims shown on the front page of this 
decision on all bases.  If the decision 
remains in denial, a SSOC should be 
issued to include all pertinent 
regulations and evidence, and the veteran 
should be given a chance to respond after 
which the case should be returned to the 
Board on these issues. 

4.  The RO should also fully address any 
pending adjudicative questions with 
regard to the rating of the veteran's 
service-connected glaucoma.  The RO 
should issue a SOC in response to the 
veteran's disagreement with the RO 
decision regarding the rating assigned 
for his glaucoma.  The RO should then 
allow the veteran 60 days within the date 
of mailing of the statement of the case, 
or the remainder of the one year period 
from the date of notification of the 
decision being appealed, whichever period 
ends later, to perfect his appeal of that 
issue to the Board if he so desires by 
filing a VA Form 9 substantive appeal.  
38 C.F.R. § 20.302(b) (2002).

In that regard, the veteran is also 
hereby advised that the Board will only 
exercise appellate jurisdiction over 
these issues if he files a timely 
substantive appeal that complies with the 
provisions of 38 U.S.C.A. § 7105 (West 
1991 and Supp. 2002).

5.  With regard to all issues, the RO 
must review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & Supp. 2002) 
are fully complied with and satisfied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


